  4:15-cr-03068-JMG-CRZ Doc # 98 Filed: 07/28/20 Page 1 of 1 - Page ID # 331




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                           4:15CR3068
     vs.
                                                        ORDER
JEFFREY W. WISE,
                 Defendant.


     IT IS ORDERED that:

     1.    The defendant's Unopposed Motion to Continue Revocation
           Hearing (filing 97) is granted.

     2.    Defendant Jeffrey W. Wise’s violation of supervised release
           hearing is continued to November 13, 2020, at 10:00 a.m., before
           the undersigned United States District Judge, in Courtroom No.
           1, Robert V. Denney United States Courthouse and Federal
           Building, 100 Centennial Mall North, Lincoln, Nebraska. The
           defendant shall be present at the hearing.

     Dated this 28th day of July, 2020.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
